     Case 2:18-cv-02687-TLN-KJN Document 78 Filed 04/21/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL LADONTE SCOTT,                            No. 2:18-cv-2687 TLN KJN P
12                       Petitioner,
13            v.                                        ORDER
14    ROBERT W. FOX,
15                       Respondent.
16

17           Petitioner is a state prisoner, proceeding pro se. Petitioner has requested the appointment

18   of counsel. There currently exists no absolute right to appointment of counsel in habeas

19   proceedings. See Nevius v. Sumner, 105 F.3d 453, 460 (9th Cir. 1996). However, 18 U.S.C.

20   § 3006A authorizes the appointment of counsel at any stage of the case “if the interests of justice

21   so require.” See Rule 8(c), Fed. R. Governing § 2254 Cases. In the present case, the court does

22   not find that the interests of justice would be served by the appointment of counsel at the present

23   time.

24           On April 13, 2020, petitioner filed a request to expedite these proceedings, and inquired

25   whether the court has received his traverse. Petitioner is advised that his traverse was filed on

26   January 6, 2020, and his case is now submitted for decision. Petitioner asks the court to expedite

27   these proceedings in light of the COVID-19 pandemic. However, the undersigned has reviewed

28   this action and finds no good cause to expedite these proceedings. Additionally, it has often been
     Case 2:18-cv-02687-TLN-KJN Document 78 Filed 04/21/20 Page 2 of 2

 1   noted that judges in the Eastern District of California carry the heaviest caseloads in the nation,

 2   and this court is unable to devote inordinate time and resources to individual cases and matters.

 3   Thus, plaintiff’s motion will be denied insofar as he seeks to impose different time frames than

 4   this court is able to provide.

 5             Accordingly, IT IS HEREBY ORDERED that:

 6             1. Petitioner’s request for appointment of counsel (ECF No. 69) is denied without

 7   prejudice; and

 8             2. Petitioner’s motion (ECF No. 77) is denied.

 9   Dated: April 21, 2020

10

11   /scot2687.110(10)

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
